                             UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF PENNSYLVANIA

LISA M. DAVENPORT,                         :

                                           :
                       Plaintiff               CIVIL ACTION NO. 1:16-0494
                                           :
                       v.
                                           :       (JUDGE MANNION)
RICHARD SPENCER, SECRETARY
of the DEPT. of the NAVY,  :

                       Defendant           :

                                        ORDER

          For the reasons set forth in the Memorandum of this date, IT IS

HEREBY ORDERED THAT the plaintiff’s motion for reconsideration, (Doc.

49), of the court’s May 8, 2019 Memorandum and Order, (Docs. 42 & 43),

affirming the MSPB’s Final Decision and granting the defendant Secretary of

the Department of the Navy judgment with respect to Count I of plaintiff’s

amended complaint, (Doc. 11), is DENIED.




                                           s/ Malachy E. Mannion
                                           MALACHY E. MANNION
                                           United States District Judge

Dated: July 11, 2019
16-0494-03-ORDER.wpd
